                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

RODNEY BELL et al.,
                           Plaintiffs,

v.
                                           Civil No. 21-382 (JRT/KMM)
3M COMPANY and AEARO
TECHNOLOGIES LLC,

                         Defendants.

JAMES LAKE et al.,
                           Plaintiffs,

v.
                                           Civil No. 21-386 (JRT/KMM)
3M COMPANY and AEARO
TECHNOLOGIES LLC,

                         Defendants.


LEWIS MURPH et al.,
                            Plaintiff,

v.
                                           Civil No. 21-387 (JRT/KMM)
3M COMPANY and AEARO
TECHNOLOGIES LLC,

                        Defendants.
 FRANKLIN PATRICK,
                                 Plaintiff,

 v.
                                                    Civil No. 21-388 (JRT/KMM)
 3M COMPANY and AEARO
 TECHNOLOGIES LLC,

                              Defendants.

            MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFFS’
                         MOTIONS TO REMAND



      Daniel E. Gustafson and Amanda M. Williams, GUSTAFSON GLUEK PLLC, 120
      South Sixth Street, Suite 2600, Minneapolis, MN 55402; Alicia N. Sieben,
      Matthew James Barber, and William R. Sieben, SCHWEBEL GOETZ & SIEBEN
      PA, 80 South Eighth Street, Suite 5120, Minneapolis, MN 55402, for
      plaintiffs;

      Benjamin W. Hulse and Jerry W. Blackwell, BLACKWELL BURKE PA, 431
      South Seventh Street, Suite 2500, Minneapolis, MN 55415, for defendants.


      Plaintiffs wore Combat Arms Earplugs, Version 2 (the “CAEv2”), manufactured by

Defendants 3M Company and Aearo Technologies LLC (collectively, “3M”), to protect

against loud and damaging sounds. Plaintiffs claim that 3M failed to provide adequate

instructions and warnings concerning how to properly wear the CAEv2 and, as a result,

they now suffer from hearing loss and/or tinnitus. Plaintiffs therefore filed actions in

Minnesota state court, alleging a single product liability claim for failure to warn. 3M




                                              -2-
removed Plaintiffs’ actions, arguing that the Court has jurisdiction based on several

grounds. Plaintiffs ask the Court to remand for lack of subject matter jurisdiction.

       Because of the Court’s earlier rulings in related cases, 3M is precluded from

asserting, as grounds for removal, the government contractor defense, the combatant

activities exception, and Article IV jurisdiction with respect to Iraq. Additionally, 3M fails

to establish Article IV jurisdiction with respect to Afghanistan. In sum, the Court lacks

subject matter jurisdiction over Plaintiffs’ claims, and the Court will therefore grant

Plaintiffs’ Motions to Remand.

                                     BACKGROUND

I. FACTUAL BACKGROUND

       Plaintiffs wore the CAEv2 when performing tasks that exposed them to loud, high-

pitched noises, either as stateside civilian employees or overseas civilian contractors or

both, or recreationally. (See, e.g., ECF 21-382, Bell Compl. ¶¶ 34–35, Feb. 10, 2021,

Docket No. 1-1; ECF 21-386, Lake Compl. ¶¶ 11–13, 21–24, Feb. 10, 2021, Docket No. 1-

1; ECF 21-387, Murph Compl. ¶¶ 9–10, Feb. 10, 2021, Docket No. 1-1; ECF 21-388, Patrick

Compl. ¶¶ A.1–3, Feb. 10, 2021, Docket No. 1-1.) Plaintiffs allege that they never received

instructions to fold back the third flange of the CAEv2 earplug or a warning that the

earplug would be ineffective if they did not do so and, as a result, they now suffer from

hearing loss and/or tinnitus. (See, e.g., Bell Compl. ¶¶ 36–37.)




                                             -3-
II.    PROCEDURAL BACKGROUND

       Plaintiffs filed their actions in Minnesota state court, alleging that 3M failed to

instruct or warn them regarding how to properly fit and safely wear the CAEv2. (See, e.g.,

Bell Compl. ¶¶ 170–84.) 3M subsequently gave notice of removal, arguing that the Court

has subject matter jurisdiction over some claims based upon the government contractor

defense, (see, e.g., ECF 21-382, Bell Notice of Removal at 3, Feb. 10, 2021, Docket No. 1),

and over others based upon (1) the government contractor defense, (2) the combatant

activities exception, and (3) Article IV of the United States Constitution, (see, e.g., ECF 21-

388, Patrick Notice of Removal at 3, 15–17, Feb. 10, 2021, Docket No. 1.) Plaintiffs then

filed Motions to Remand for lack of subject matter jurisdiction. (See, e.g., ECF 21-382,

Bell Mot. Remand, Mar. 12, 2021, Docket No. 7.) 3M opposes the Motions. 1




       1
         3M also requests to conduct jurisdictional discovery regarding certain Plaintiffs.
(See, e.g., ECF 21-382, Mem. Opp. at 25–27, Apr. 2, 2021, Docket No. 13.) While the Court
has allowed such discovery in related cases, this was done when the Court did not have
enough information to determine whether alleged injuries might have arisen on federal
enclaves, which is a fact-intensive inquiry. See, e.g., Allen v. 3M Co., No. 20-2380, 2021
WL 1118026, at *2–5 (D. Minn. Mar. 24, 2021). Here, however, 3M does not assert that
federal enclave jurisdiction supports removal. Additionally, each Plaintiff whom 3M seeks
to target has sufficiently alleged that his claims arose overseas and off of any federal
enclave, allegations further bolstered by subsequently filed declarations. (See, e.g., ECF
21-382, Decl. Richard M. Paul, III ¶¶ 2–7, Mar. 12, 2021, Docket No. 10.) As such, the
Court is already well positioned to determine the jurisdictional grounds asserted here and
therefore denies 3M’s request.

                                              -4-
                                      DISCUSSION

I.     STANDARD OF REVIEW

       A defendant may remove a civil action to federal court only if the action could have

been filed originally in federal court. See 28 U.S.C. § 1441(a); Gore v. Trans World Airlines,

210 F.3d 944, 948 (8th Cir. 2000). “A defendant is not permitted to inject a federal

question into an otherwise state-law claim and thereby transform the action into one

arising under federal law.” Gore, 210 F.3d at 948 (citing Caterpillar Inc. v. Williams, 482

U.S. 386, 392 (1987)). Instead, as the party seeking removal and opposing remand, a

defendant bears the burden of establishing federal subject matter jurisdiction. In re Bus.

Men’s Assurance Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993). All doubts about federal

jurisdiction must be resolved in favor of remand. Dahl v. R.J. Reynolds Tobacco Co., 478

F.3d 965, 968 (8th Cir. 2007).

II.    ANALYSIS

       In related cases, the Court previously concluded that 3M failed to raise colorable

government contractor and combatant activities defenses. Copeland v. 3M Co., No. 20-

1490, 2020 WL 5748114, at *3 (D. Minn. Sept. 25, 2020); Graves v. 3M Co., 447 F. Supp.

3d 908, 916 (D. Minn. 2020). The Court also previously concluded that Article IV

jurisdiction was lacking with respect to combat areas in Iraq, as 3M failed to show that

the United States exercised exclusive sovereignty over such areas and, most important,

failed to show any affirmative act by Congress to regulate them. Allen v. 3M Co., No. 20-




                                             -5-
2380, 2021 WL 1118026, at *2 n.1 (D. Minn. Mar. 24, 2021); Sultan v. 3M Co., No. 20-

1747, 2020 WL 7055576, at *9 (D. Minn. Dec. 2, 2020).

       Given that 3M has already litigated these jurisdictional grounds—grounds identical

to the ones asserted here—and that the Court issued final judgments remanding the

actions because the Court found that jurisdiction was lacking, 3M is precluded from

asserting these grounds here. See Robinette v. Jones, 476 F.3d 585, 589 (8th Cir. 2007);

see also Sandy Lake Band of Mississippi Chippewa v. United States, 714 F.3d 1098, 1102–

04 (8th Cir. 2013) (precluding a party from asserting a basis for subject matter jurisdiction

that had already been adjudicated and found lacking).

       Regarding Article IV jurisdiction with respect to combat areas in Afghanistan, 3M

earlier intimated that such a jurisdictional ground could be found, but it never seriously

developed this argument before. See Sultan, 2020 WL 7055576, at *8 n.10. 3M now

references two documents that it contends support a finding of Article IV jurisdiction over

any claims arising in Afghanistan. 2 The Court disagrees.

       As the Court stated before, “to activate the broad power” of Article IV, “Congress

must affirmatively act to exercise this power.” Sultan, 2020 WL 7055576, at *9; see also



       2
          The Court notes that 3M’s briefs include a footnote proclaiming that this
jurisdictional argument is not based on Article IV and is therefore not precluded.
However, the Court understands 3M to mean that its argument is not based on the
Enclave Clause of Article I, which the Court already decided against 3M in Copeland with
respect to claims arising overseas, as the paragraph in which the footnote is found and
the Notices of Removal both assert that Article IV confers federal jurisdiction over such
claims.

                                             -6-
U.S. Const. art. IV, § 3, cl. 2 (“Congress shall have power to dispose of and make all needful

rules and regulations respecting the territory or other property belonging to the United

States[.]”). Here, however, the two documents 3M references—bilateral agreements

entered into by the State Department in 2003 3 and 2014 4—fail to demonstrate any

exercise of power pursuant to Article IV. 5 As such, the Court finds that 3M fails to

establish Article IV jurisdiction with respect to Afghanistan.

       In sum, the Court concludes that it lacks subject matter jurisdiction over Plaintiffs’

claims and will therefore grant Plaintiffs’ Motions to Remand.

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs’ Motions to Remand:



       3
          Agreement Regarding the Status of United States Military and Civilian Personnel
of the U.S. Department of Defense Present in Afghanistan in Connection with Cooperative
Efforts in Response to Terrorism, Humanitarian and Civic Assistance, Military Training and
Exercises, and Other Activities, U.S.–Afg., May 28, 2003, State Dep’t No. 03-67, 2003 WL
21754316.
        4
          Security and Defense Cooperation Agreement Between the Islamic Republic of
Afghanistan and the United States of America, U.S.–Afg., Jan. 1, 2015, State Dep’t No. 15-
101,                                       available                                    at
http://staging.afghanembassy.us/contents/2016/04/documents/Bilateral-Security-
Agreement.pdf.
        5
          Additionally, neither agreement purports to confer exclusive sovereignty to the
United States. In fact, the 2014 agreement affirms the United States’ commitment to and
full respect of Afghanistan’s sovereignty nineteen times. See generally id. Further, while
the 2014 agreement confers exclusive jurisdiction to the United States with respect to
criminal and civil offenses committed by members of the military and its civilian
component—which has no bearing on the matter considered here—it did not do so with
respect to contractors or contractor employees. Id. at 18–19.

                                             -7-
        1.     Bell et al., CV21-382, Docket No. 7;

        2.     Lake et al., CV21-386, Docket No. 6;

        3.     Murph et al., CV21-387, Docket No. 7;

        4.     Patrick, CV21-388, Docket No. 7;

are GRANTED.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




     DATED: May 10, 2021                          ____                        ___
     at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                              Chief Judge
                                                      United States District Court




                                           -8-
